Title: To Alexander Hamilton from Seymour Renick, 25 September 1799
From: Renick, Seymour
To: Hamilton, Alexander


          
            To the Honorable Genl Hammelton
            sir
             September 25th 1799
          
          I Reseived an appointmen Last March in the Second United States Ridgement as an Insine I have Reseived no orders from any Offiser in the United States Army I therefore inform you that I am now ready to fill the post to wich I am appointed
          I am Sir you Verry Humble Servant
          
            Seymour Renick
            Hardy County Virginia
          
        